Exhibit EXECUTION COPY AMENDMENT NO. 6 AMENDMENT NO. 6 (this “Amendment”), dated as of June 30, 2009, among EMPIRE RESORTS, INC., a Delaware corporation (“Borrower”), the GUARANTORS listed on the signature page hereof, the lenders listed on the signature page hereof (each a “Bank” and collectively, the “Banks”) and BANK OF SCOTLAND PLC, as agent for the Banks (in such capacity, the “Agent”). W I T N E S S E T H: WHEREAS, the Borrower, the Guarantors, the Agent and the Banks are parties to that certain Loan Agreement dated as of January 11, 2005, as amended by Amendment No. 1 dated as of June 13, 2005, by Amendment No. 2 dated as of November 30, 2005, by Amendment No. 3 dated as of June 20, 2007, by Amendment No. 4 dated as of March 14, 2008 and by Amendment No. 5 dated as of May 29, 2009 (as so amended, the “Agreement”); and WHEREAS, the parties hereto desire to amend the Agreement in certain respects; NOW, THEREFORE, it is agreed: 1.Definitions.Unless otherwise defined, capitalized terms used herein and defined in the Agreement are used herein as therein defined.All references to Sections in this Amendment shall be deemed to be references to Sections in the Agreement unless otherwise provided. 2.Effect of Amendment.
